DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         






                     NO. 12-04-00266-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


JAMES C. WATLEY, JR.                                  §     APPEAL FROM THE 7TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant failed, after notice, to file a docketing statement in this appeal.  On October 6,
2004, we remanded the matter and ordered the trial court to immediately conduct a hearing to
determine the cause of Appellant’s failure to file the docketing statement and whether Appellant has
abandoned the appeal.  We also ordered that the trial court make appropriate findings and
recommendations and prepare a record of the proceedings.  
            In compliance with our order, the trial court conducted a hearing on October 20, 2004 and
filed a record of the proceedings.  The record reflects that at the hearing, Appellant’s counsel
presented a motion to dismiss the appeal, which was signed by Appellant.  Appellant acknowledged
to the trial court that he no longer wishes to pursue the appeal.  The record of the hearing includes
a finding by the trial court that Appellant, who was represented by counsel, made a knowing and
intelligent waiver of his right to appeal as represented by the motion to dismiss.  We have also been
furnished a copy of Appellant’s motion to dismiss.  Accordingly, the appeal is dismissed. 
Opinion delivered October 29, 2004.
Panel consisted of Worthen, C.J., and Griffith, J.
DeVasto, J., not participating.

(DO NOT PUBLISH)